--------------------------------------------------------------------------------

> Exhibit 10.4
> 
> EMPLOYMENT AGREEMENT
> 
> 
> 
>      This Employment Agreement is made on this 19th day of January 2007
> between ELITE FX, INC. ("Employer") and Jan Norelid ("Employee").
> 
> 
> 
>      WHEREAS, Employer is actively engaged in the business of a manufacturing
> and distributing of non-alcoholic beverages; and,
> 
> 
> 
>      WHEREAS, Employer wishes to continue employing Employee and Employee
> wishes to continue to be employed pursuant to the terms of this Employment
> Agreement.
> 
> 
> 
>      WHEREAS, if and when Employer's securities become registered or exchanged
> for securities registered with the Securities and Exchange Commission ("SEC"),
> it may be required to form a compensation committee (the "Compensation
> Committee"), which may in many cases determine any changes to Employee's
> compensation. In such instance, the relevant references to Employer herein
> shall be deemed to be references to Compensation Committee.
> 
> 
> 
>      NOW THEREFORE, in consideration of the mutual covenants and agreements
> contained in this Employment Agreement, and other good and valuable
> consideration, the receipt and sufficiency of which is hereby acknowledged,
> the parties, intending to be legally bound, agree as follows:
> 
> Article 1
> Employment of Employee
> 
> 
> 
>      Employer agrees to employ Employee, and Employee accepts employment with
> Employer, on and subject to the terms and conditions set forth in this
> Employment Agreement.
> 
> Article 2
> Duties of Employee
> 
> 
> 
>      Section 2.1. Position and Duties. Employer agrees to employ Employee to
> act as Vice President - Marketing for Employer. Employee shall be responsible
> for performing the following duties: executive management and other duties
> typically performed by persons employed in a similar capacity. Employer
> reserves the right from time to time to change the nature of Employee's duties
> and job title; provided, however, Employee's duties and job title shall always
> be of an executive nature.
> 
> 
> 
>      Section 2.2. Time Devoted to Work. Employee agrees to devote Employee's
> entire business time, attention, and energies to the business of Employer in
> accordance with Employer's instructions and directions and shall not be
> engaged in any other business activity, whether or not the activity is pursued
> for gain, profit, or other pecuniary advantage, during the term of this
> Employment Agreement without Employer's prior written consent.

 

 

1

--------------------------------------------------------------------------------

> Article 3
> Place of Employment
> 
> 
> 
>      Employee shall be based at Employer's principal office at 140 NE 4th
> Avenue, Suite C, Delray Beach, FL 33483, excluding reasonable travel
> commensurate with Employee's position and duties.
> 
> 
> 
> Article 4
> Compensation of Employee
> 
> 
> 
>      Section 4.1. Base Salary. For all services rendered by Employee under
> this Employment Agreement, Employer agrees to pay Employee an annual base
> salary of $100,000, which shall be payable to Employee in such installments,
> but not less frequently than monthly, as are consistent with Employee's
> practice for its other Employees. Employee's base salary will be increased to
> $120,000, upon Employer receiving $2.5 million in hard money financing.
> Subsequent to the aforementioned increase, Employee's base salary shall be
> reviewed at least once a year by Employer.
> 
> 
> 
>      Section 4.2. Incentive Compensation. In addition to the base salary,
> Employee shall be entitled to receive incentive compensation according to a
> pre-established bonus plan specific for the Employee, as determined by
> Employer.
> 
> 
> 
>      Section 4.3. Reimbursement for Business Expenses. Employer shall promptly
> pay or reimburse Employee for all reasonable business expenses incurred by
> Employee in performing Employee's duties and obligations under this Employment
> Agreement, but only if Employee properly accounts for expenses in accordance
> with Employer's policies.
> 
> 
> 
>      Section 4.4. Stock Options and Other Stock Awards. The Employee shall be
> eligible for stock option grants and other stock awards pursuant to the
> Company's 2006 Incentive Stock Plan, and any successor plan thereto (the
> "Incentive Stock Plan") and all rules of regulation of the Securities and
> Exchange Commission applicable to stock option plans then in effect. The
> number of Stock Options and terms and conditions of the Stock Options shall be
> determined by the Employer's Board of Directors or the Compensation Committee,
> if formed.
> 
> Article 5
> Vacations and Other Paid Absences
> 
> 
> 
>      Section 5.1. Vacation Days. Employee shall be entitled to 20 days paid
> vacation each calendar year during the term of this Employment Agreement. All
> vacation is accrued during the calendar year of work, should Employee not take
> all vacation days in any calendar year, no days will be carried over to the
> next year. If the agreement is terminated during a calendar year, any accrued
> and not taken vacation will be paid at the base salary rate, any vacation
> taken but previously not earned will not be deducted from any amount due to
> the Employee.
> 
> 
> 
>  

 

 

2

--------------------------------------------------------------------------------

>     Section 5.2. Holidays. Employee shall be entitled to the same paid
> holidays as authorized by Employer for its other Employees.



>    Section 5.3. Sick Days and Personal Absence Days. Employee shall be
> entitled to the same number of paid sick days and personal absence days
> authorized by Employer for its other Employees.
> 
> Article 6
> Life Insurance
> 
>      Employer may, in its sole discretion, maintain in effect during the term
> of Employee's employment a life insurance policy on the life of Employee in
> such amount as Employer shall in its sole discretion decide to maintain during
> the term of this Employment Agreement. Any proceeds payable under the policy
> shall be paid to the beneficiary or beneficiaries designated in writing from
> time to time by Employee.
> 
> Article 7
> Fringe Benefits
> 
> 
> 
>      Section 7.1. Employer Employee Benefit Plans. Employee shall be entitled
> to participate in and receive benefits from all of Employer's Employee benefit
> plans that currently are maintained by Employer for its Employees. Employee
> shall be entitled to participate in and receive benefits under any retirement
> plan, profit-sharing plan, or other Employee benefit plan that Employer
> establishes for the benefit of its Employees after the date of this Employment
> Agreement. No amounts paid to Employee from an Employee benefit plan shall
> count as compensation due Employee as base salary or incentive compensation.
> Nothing in this Employment Agreement shall prohibit Employer from modifying or
> terminating any of its Employee benefit plans in a manner that does not
> discriminate between Employee and other Employees of Employer.
> 
>      Section 7.2. Motor Vehicle. Employer may, in its sole discretion, provide
> Employee with the use of a motor vehicle to be selected in the reasonable
> discretion of Employer. If Employer does provide Employee with the use of a
> motor vehicle, Employer shall procure, maintain, and pay for appropriate
> insurance on the motor vehicle, including liability insurance of at least
> $250,000.00 per person and $500,000.00 per occurrence for personal injury and
> $300,000.00 for property damage.
> 
> Article 8
> Disability
> 
> 
> 
>      Section 8.1. Termination Because of a Disability. Except as may otherwise
> be required or prohibited by state or federal law, if because of illness or
> injury Employee becomes unable to work full time for Employer for more than
> sixty (60) days in any twelve month period (excluding vacation days and
> holidays), Employer may, in its sole discretion at any time after the
> accumulation of such time terminate Employee's employment upon written notice
> to Employee.

 

 

3

--------------------------------------------------------------------------------

>      Section 8.2. Compensation During Periods of Disability.
> 
> 
> 
>      (a) Employee shall continue to receive Employee's base salary and
> incentive compensation while Employee is unable to work full time, until the
> earlier of: (i) the accumulation of sixty (60) days of disability in any 12
> month period; (ii) the date Employee begins receiving disability insurance
> benefits equal to Employee base salary and incentive compensation; or (iii)
> the date Employee terminates Employee's employment with Employer because
> Employee's health becomes so impaired that continued performance of Employee's
> duties under this Employment Agreement would be hazardous to Employee's
> physical or mental health.
> 
> 
> 
>      (b) While Employee is unable to work full time because of illness or
> injury and through the full term of this Employment Agreement, including
> extensions, Employer shall maintain for Employee's benefit all Employee
> benefit plans in which Employee was participating at the time Employee was
> replaced. If Employee is barred from participating in any Employee benefit
> plan because of Employee's disability, Employer shall pay Employee an amount
> equal to what Employer would have contributed on Employee's behalf to the
> Employee benefit plan if Employee's participation had not been barred.
> 
> 
> 
>      Section 8.3. Disability Insurance. Employer may, in its sole discretion,
> purchase and maintain disability insurance in force for the benefit of
> Employee throughout the term of this Employment Agreement, including
> extensions. The policy shall provide that if Employer fails to make a premium
> payment, Employee shall have the right in Employee's sole discretion to
> advance such funds as may be required to maintain the policy in force and
> shall thereafter be entitled to recover amounts paid from Employer.
> 
> 
> 
> Article 9
> Termination of Employment
> 
> 
> 
>      Section 9.1. Term of Employment. Employee's employment shall commence on
> the date of execution by Employer and shall continue for three (3) years
> ("end-of-employment date"), unless extended or terminated sooner, as provided
> by this article of the Employment Agreement. However, no compensation or
> benefits described hereunder shall be due or payable unless and until the
> closing of Employer's merger with Vector Ventures Corp. Should Employer's
> merger with Vector Ventures Corp. fail to close on or before May 3, 2007, all
> provisions other than those contained in Article 10 shall automatically
> terminate and become null and void retroactive to its commencement and
> Employer shall not be obligated to pay Employee any compensation or benefits
> stated herein or continue the same thereafter.
> 
> 
> 
>      Section 9.2. Extension of Employment. On the end-of-employment date and
> every two (2) years thereafter, Employee's employment with Employer
> automatically shall be extended for an additional two (2) years unless, at
> least ninety (90) days prior to the end-of-employment date, or successive two
> (2) year anniversary thereof, Employer or Employee delivers to the other a
> written notice that Employee's employment with Employer is not to be extended,
> in which event Employer shall pay Employee pursuant to Section 9.8.

 

 

4

--------------------------------------------------------------------------------

>      Section 9.3. Termination at Employee's Death. Employee's employment with
> Employer shall terminate at Employee's death.
> 
> 
> 
>      Section 9.4. Termination by Employee. Employee may, but is not obligated
> to, terminate this Employment Agreement at any time under the following
> circumstances:
> 
> 
> 
>      (a) There is a change in control of Employer, excluding the planned
> merger with Vector Ventures Corp. For purposes of this Agreement, the term
> "Change in Control" shall mean:
> 
>            (i) Approval by Employer's shareholders of (x) a reorganization,
> merger, consolidation or other form of corporate transaction or series of
> transactions, in each case, with respect to which persons who were Employer's
> shareholders immediately prior to such reorganization, merger or consolidation
> or other transaction do not, immediately thereafter, own more than 50% of the
> combined voting power entitled to vote generally in the election of directors
> of the reorganized, merged or consolidated company's then outstanding voting
> securities, in substantially the same proportions as their ownership
> immediately prior to such reorganization, merger, consolidation or other
> transaction, or (y) Employer's liquidation or dissolution or (z) the sale of
> all or substantially all of Employer's assets (unless such reorganization,
> merger, consolidation or other corporate transaction, liquidation, dissolution
> or sale is subsequently abandoned);
> 
>            (ii) Individuals who, as of the date of this Agreement, constitute
> the Board (the "Incumbent Board") cease for any reason to constitute at least
> a majority of the Board, provided that any person becoming a director
> subsequent to the date of this Agreement whose election, or nomination for
> election by Employer's shareholders, was approved by a vote of at least a
> majority of the directors then comprising the Incumbent Board (other than an
> election or nomination of an individual whose initial assumption of office is
> in connection with an actual or threatened election contest relating to the
> election of Employer's directors, as such terms are used in Rule 14a-11 of
> Regulation 14A promulgated under the Securities Exchange Act) shall be, for
> purposes of this Agreement, considered as though such person were a member of
> the Incumbent Board; or
> 
> 
> 
>     (b) Employee is assigned duties that are significantly different than
> those described in this Employment Agreement, or duties assigned Employee by
> this Employment Agreement are eliminated or transferred to someone else.
> 
> 
> 
>      (c) Employee is removed from any of the positions described in Section
> 2.1 of this Employment Agreement (other than by Employer for cause).
> 
> 
> 
>      (d) Employee's fringe benefits or other compensation are materially
> reduced.
> 
> 
> 
>      (e) Employer fails to have a successor assume this Employment Agreement.
> 
> 
> 
>      (f) Employer becomes insolvent or files a bankruptcy petition.
> 
> 
> 
>  

 

 

5

--------------------------------------------------------------------------------

>     Section 9.5. Termination by Employer.
> 
> 
> 
>      (a) Termination for Cause. Employer may terminate Employee's employment
> for cause.
> 
> 
> 
>      (b) For purposes of this Agreement, the term "Cause" shall mean (i) an
> action or omission of the Employee which constitutes a willful and material
> breach of, or failure or refusal (other than by reason of his disability) to
> perform his duties under, this Agreement which is not cured within fifteen
> (15) days after receipt by the Employee of written notice of same, (ii) fraud,
> embezzlement, misappropriation of funds or breach of trust in connection with
> his services hereunder, (iii) conviction of any crime which involves
> dishonesty or a breach of trust, or (iv) gross negligence in connection with
> the performance of the Employee's duties hereunder, which is not cured within
> fifteen (15) days after written receipt by the Employee of written notice of
> same, or (v) Employee violates Article 10 or Article 11 of this Employment
> Agreement.
> 
> 
> 
>      Section 9.6. Notice of Termination. Any termination of Employee's
> employment by Employer or Employee must be communicated to the other party by
> a written notice of termination. The notice must specify the provision of this
> Employment Agreement authorizing the termination and must set forth in
> reasonable detail the facts and circumstances providing the basis for
> termination of Employee's employment. The Employee shall have the right to
> address the Board regarding the acts set forth in the notice of termination.
> 
> 
> 
>      Section 9.7. Date Termination Is Effective. If Employee's employment
> terminates because this Employment Agreement expires, then Employee's
> employment will be considered to have terminated on that expiration date. If
> Employee's employment terminates because of Employee's death, then Employee's
> employment will be considered to have terminated on the date of Employee's
> death. If Employee's employment is terminated by Employee, then Employee's
> employment will be considered to have terminated on the date that notice of
> termination is given. If Employee's employment is terminated by Employer for
> cause, then Employee's employment will be considered to have terminated on the
> date specified by the notice of termination. If, within thirty (30) days after
> a notice of termination is given, the party receiving the notice notifies the
> other party that there is a dispute concerning the termination, then
> Employee's employment will not be considered to have terminated, and Employer
> shall continue to compensate Employee pursuant to this Employment Agreement,
> until the dispute is ended by a written agreement between the parties or a
> final judgment, order, or decree of a court of competent jurisdiction. A
> judgment, order, or decree of a court of competent jurisdiction will be
> considered final only if the time for appealing the decision has expired and
> no notice of appeal has been filed.
> 
> 
> 
>      Section 9.8. Compensation Following Termination.
> 
> 
> 
>      (a) If Employee's employment is terminated by Employer for cause, or by
> Employee other than pursuant to Section 9.4, Employer shall pay
> Employee/Employee's then current base salary through the date employment is
> terminated, and Employer shall have no further obligations to Employee under
> this Employment Agreement.
> 
> 
> 
>   

 

 

6

--------------------------------------------------------------------------------

>   (b) If Employee's employment is terminated by Employer other than for cause,
> or by Employee pursuant Section 9.4, Employer shall pay Employee Employee's
> then current base salary through the date employment is terminated and any
> legal fees and expenses incurred by Employee to enforce Employee's rights
> under this Employment Agreement. In addition, Employer shall pay Employee as
> liquidated damages an amount equal to the sum of Employee's then current
> annual base salary plus the annualized amount of incentive compensation paid
> to Employee within the last year before the date Employee's employment was
> terminated, multiplied by the number of full and partial years remaining in
> the term of this Employment Agreement, or (ii) two years. In addition, all
> employee benefits according to sections 6 and 7 will be maintained for the
> greater of: (i) the number of full and partial years remaining in the term of
> this Employment Agreement, or (ii) two years. If by law any benefit cannot be
> maintained due to termination of employment, the cash value of said benefit
> will be paid to Employee in a lump sum payment within 15 days after
> termination of said benefit.
> 
> 
> 
> Article 10
> Confidential Information
> 
> 
> 
>      Section 10.1. Confidential Information Defined. "Confidential
> Information" as used in this Employment Agreement shall mean any and all
> technical and non-technical information belonging to, or in the possession of,
> Employer or its officers, directors, Employees, affiliates, subsidiaries,
> clients, vendors, or Employees, including without limitation, patent, trade
> secret, and proprietary information; techniques, sketches, drawings, models,
> inventions, know-how, processes, apparatus, equipment, algorithms, source
> codes, object codes, software programs, software source documents, and
> formulae related to Employer's business or any other current, future and/or
> proposed business, product or service contemplated by Employer; and includes,
> without limitation, all information concerning research, experimental work,
> development, design details and specifications, engineering, financial
> information, procurement requirements, purchasing, manufacturing, customer
> lists, vendor lists, business forecasts, sales and merchandising, and
> marketing plans or similar information.
> 
> 
> 
>      Section 10.2 Disclosures. Employee agrees that it shall, at no time
> during or after termination of this Employment Agreement, directly or
> indirectly make use of, disseminate, or in any way disclose Confidential
> Information to any person, firm or business, except to the extent necessary
> for performance of this Employment Agreement. Employee agrees that it shall
> disclose Confidential Information only to Employer's other Employees who need
> to know such information and who have previously agreed to be bound by the
> terms and conditions of a substantially similar confidentiality provision and
> shall be liable for damages for the intentional or negligent disclosure of
> Confidential Information. Employee's obligations with respect to any portion
> of Confidential Information shall terminate only when Employee has documented
> to Employer that (a) such information was lawfully in the public domain at the
> time it was communicated to Employee by Employer; or (b) the communication was
> in response to a valid order by a court of competent jurisdiction or was
> necessary to establish the rights of Employer under this Employment Agreement.
> 
> 
> 
>      Section 10.3. Survival. This Article 10 shall survive any termination of
> this Agreement and all extended periods.

 

 

7



--------------------------------------------------------------------------------

>   
> 
> Article 11
> Noncompetition Agreement
> 
> 
> 
>      Section 11.1. Agreement Not To Compete. For two (2) years after
> Employee's employment with Employer terminates, including employment following
> the termination of this Employment Agreement, Employee agrees not to directly
> or indirectly own, manage, control, or operate; serve as an officer, director,
> partner, employee or consultant of; have any direct or indirect financial
> interest in; or assist in any way; any person or entity that competes with any
> business conducted by Employer or any of Employer's affiliates or subsidiaries
> in any geographic region in which Employer conducts business.
> 
>      Section 11.2. Competitive Businesses. For purposes of this Article 11, a
> competitive business shall be any person or entity directly or indirectly
> engaged in the manufacturing, import, export, sale or distribution of
> non-alcoholic beverages.
> 
> 
> 
>      Section 11.3. Ownership of Public Corporation No Violation. Employee will
> not be considered to have violated this provision merely because Employee owns
> no more than five percent (5%) of the stock of any publicly held corporation.
> 
> 
> 
>      Section 11.4. Survival. This Article 11 shall survive any termination of
> this Agreement and all extended periods.
> 
> 
> 
>      Section 11.5. Extension of Agreement Not To Compete. At Employer's
> discretion, the Employer can cause Employee to extend the period of the
> agreement not to compete by paying in advance the Employee 30% of the
> Employee's last annual base salary and bonuses per year of extension. The
> Employer can cause the extension for a total of 3 annual periods.
> 
> 
> 
> Article 12
> Notices
> 
> 
> 
>      Any notice given under this Employment Agreement to either party shall be
> made in writing. Notices shall be deemed given when delivered by hand or when
> mailed by registered or certified mail, return receipt requested, postage
> prepaid, and addressed to the party at the address set forth below.
> 
>      Employee's address:    Jan Norelid
>                                        2840 NE 25th Ct
>                                        Ft Lauderdale, FL 33305
> 
>      Employer's address:     Elite FX, Inc.
>                                         140 NE 4th Avenue, Suite C
>                                         Delray Beach, FL 33483
> 
> Each party may designate a different address for receiving notices by giving
> written notice of the different address to the other party. The written notice
> of the different address will be deemed

 

 

8

--------------------------------------------------------------------------------

>   given when it is received by the other party.
> 
> Article 13
> Binding Agreement
> 
> 
> 
>      Section 13.1. Employer's Successors.
> 
>      (a) The rights and obligations of Employer under this Employment
> Agreement shall inure to the benefit of and shall be binding in all respects
> upon the successors and assigns of Employer.
> 
> 
> 
>      (b) Employer shall require any direct or indirect successor (by purchase,
> merger, consolidation, or otherwise) of all or substantially all of Employer's
> stock, business and/or assets to expressly agree to assume Employer's
> obligations under this Employment Agreement and perform them in the same
> manner and to the same extent as Employer would have been required to do if no
> succession had occurred. The agreement must be in a form and substance
> satisfactory to Employee.
> 
> 
> 
>      (c) If Employer fails to obtain such an agreement before the effective
> date of the succession, Employer's failure will be considered a breach of this
> Employment Agreement, and Employee shall be entitled to the immediate payment
> of the amount of money that Employee would have been entitled to if Employer
> had terminated Employee's employment other than for cause in accordance with
> the terms of Section 9.8(c) of this Employment Agreement, calculated as though
> Employee's employment had terminated on the effective date of the succession.
> However, Employer's failure to obtain such agreement shall not affect said
> successor's obligations pursuant to paragraph 13.1(a) above.
> 
> 
> 
>      Section 13.2. Employee's Successors. This Employment Agreement shall
> inure to the benefit and be enforceable by and upon Employee's personal
> representatives, legatees, and heirs. If Employee dies while amounts are still
> owed, such amounts shall be paid to Employee's legatees or, if no such person
> or persons have been designated, to Employee's estate.
> 
> Article 14
> Waivers
> 
> 
> 
>      The waiver by either party of a breach of any provision of this
> Employment Agreement shall not operate or be construed as a waiver of any
> subsequent breach.
> 
> 
> 
> Article 15
> Entire Agreement
> 
> 
> 
>      Section 15.1. No Other Agreements. This instrument contains the entire
> agreement of the parties. The parties have not made any agreements or
> representations, oral or otherwise, express or implied, pertaining to the
> subject matter of this Employment Agreement other than those specifically
> included in this Employment Agreement.

 

 

9

--------------------------------------------------------------------------------

>      Section 15.2. Prior Agreements. This Employment Agreement supersedes any
> prior agreements pertaining to or connected with or arising in any manner out
> of the employment of Employee by Employer. All such prior agreements are
> terminated and are of no force or effect whatsoever.
> 
> Article 16
> Amendment of Agreement
> 
> 
> 
>      No change or modification of this Employment Agreement shall be valid
> unless it is in writing and signed by the party against whom the change or
> modification is sought to be enforced. No change or modification by Employer
> shall be effective unless it is approved by Employer's Board of Directors and
> signed by an officer specifically authorized to sign such documents.
> 
> Article 17
> Severability of Provisions
> 
> 
> 
>      If any provision of this Employment Agreement is invalidated or held
> unenforceable, the invalidity or unenforceability of that provision or
> provisions shall be deemed modified or severed only to the minimum extent
> necessary to make said provision(s) valid and enforceable while maintaining
> the intent of said provision(s). No such modification shall affect the
> validity or enforceability of any other provision of this Employment
> Agreement.
> 
> Article 18
> Assignment of Agreement
> 
> 
> 
>       Employer shall not assign this Employment Agreement without Employee's
> prior written consent, but failure to obtain such consent shall not affect
> said assignee's obligations pursuant to paragraph 13.1(a) above, which consent
> will not be unreasonably withheld.
> 
> Article 19
> Governing Law, Venue & Attorneys Fees
> 
> 
> 
>       All questions regarding the validity and interpretation of this
> Employment Agreement shall be governed by and construed and enforced in all
> respects in accordance with the laws of the State of Florida. Venue for any
> action arising in any manner out of the Employee's employment, this Employment
> Agreement, or any of the terms contained herein shall be the Federal and or
> State courts located in Palm Beach County, Florida, regardless of where this
> Employment Agreement is to be performed. In the event either party engages
> legal counsel to enforce any provision contained in this Employment Agreement,
> the prevailing party shall be entitled to all reasonable attorneys fees,
> investigative expenses, costs, and court costs, whether or not a suit is
> actually filed, but including all levels of appeal.
> 
> 
> 
>  

 

 

 

10

--------------------------------------------------------------------------------

> IN WITNESS WHEREOF, the parties have executed this Employment Agreement in
> duplicate on the date and year first above written.



 

EMPLOYEE:

/s/ Jan Norelid

                                                                                                                       
______________________________________
                                                                                                                       
Jan Norelid

 

 

EMPLOYER:

ELITE FX, INC.
 

      /s/ Stephen C. Haley

By: ___________________________________
      Stephen C. Haley, Chief Executive Officer

 

 

 

11

--------------------------------------------------------------------------------

 